DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-46 were canceled and claims 47-80 were introduced in the preliminary amendment filed on 1/17/2020.  
Priority

    PNG
    media_image1.png
    108
    724
    media_image1.png
    Greyscale
(filing receipt dated 1/14/2021).  It is noted that the priority of claims 62-80 only extends to the filing date of PCT/US18/42503 (7/17/2018) as none of the polymorph forms are disclosed in provisional application numbers 62/533944 or 62/653736.
Election/Restrictions
Applicant’s election of Group II, claims 62-80 in the reply filed on 4/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicants election of the species of Form B is also acknowledged.  The species election reads on claims 62 and 67-70.  The Applicant indicates that the species election is made with traverse and argues the following: 

    PNG
    media_image2.png
    282
    998
    media_image2.png
    Greyscale

	This argument is not persuasive.  First, WO 2020/214631 is not of record (WO 2019/018406 corresponds to the published WIPO document of instant priority document PCT/US18/42503).  Second, it is not clear why the Applicant refers to a document, published and filed after the effective filing date of the claimed invention, to establish critical identifying features of the claimed Form B.  
	Form B was first introduced into the claims via original claims 30-33 (now canceled), which recite the following:

    PNG
    media_image3.png
    156
    656
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    95
    734
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    96
    735
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    55
    733
    media_image6.png
    Greyscale

L-Glufosinate Form B is never recited in the claims as an ammonium salt, let alone an ammonium hydrate.  In contrast, newly introduced claims 62 and 67-70 recite that Form B is now an example of an “L-glufosinate ammonium form”.  Though the preliminary amendment was made on the filing date of the instant invention (1/17/2020), there is no support in the specification as filed that Form B is the monohydrate ammonium salt.  
The specification as filed, teaches that Form B is an anhydrous crystalline form the of the L-glufosinate zwitterion.  See p. 58, lines 12-16:

    PNG
    media_image7.png
    135
    663
    media_image7.png
    Greyscale
 and p. 62, lines 15-31:

    PNG
    media_image8.png
    191
    678
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    273
    674
    media_image9.png
    Greyscale

	It is further noted that the disclosure as filed is totally silent regarding either Form A or Form B being a hydrate.  Therefore, there is no evidence in the disclosure as filed that Form A and Form B are different polymorphs of the same L-glufosinate monohydrate salt and the species restriction is maintained.  This issue will be further elaborated upon in the i) the objection to the specification and ii) the 35 USC 112(a) written description rejection below.	
Claims 47-61 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 63-66 and 71-80 are withdrawn from further consideration as being drawn to a nonelected species.  Claims 62 and 67-70 are currently pending and under examination.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
In the preliminary amendment filed on 1/17/2020 (the filing date of the instant invention), original claims 1-46 were canceled and replaced by new claims 47-80.  Form B was first described in original claims 30-33 (shown in their entirety in the “Election/Restrictions” section above) as “L-Glufosinate Form B”.  There was no mention of Form B being a polymorph of ammonium L-glufosinate in claims 30-33.  Further, the specification as filed only refers to Form B as anhydrous crystalline form the of the L-glufosinate zwitterion.  See p. 58, lines 12-16 and p. 62, lines 15-31 (shown in their entirety in the “Election/Restrictions” section above).  Therefore, there is no antecedent basis in the specification as filed to support the preliminary amendment to the claims wherein Form B is now a polymorph of ammonium L-glufosinate.
Claim Rejections - 35 USC § 112(a)-Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 62 and 67-70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  See MPEP 2163.
In the preliminary amendment filed on 1/17/2020 (the filing date of the instant invention), original claims 1-46 were canceled and replaced by new claims 47-80.  Form B was first described in original claims 30-33 (shown in their entirety in the “Election/Restrictions” section above) as “L-Glufosinate Form B”.  There was no mention of Form B being a polymorph of ammonium L-glufosinate in claims 30-33.  Further, the specification as filed only refers to Form B as anhydrous crystalline form the of the L-glufosinate zwitterion.  See p. 58, lines 12-16 and p. 62, lines 15-31 (shown in their entirety in the “Election/Restrictions” section above).  Therefore, it is not clear to the skilled artisan that the Applicant is in possession of an ammonium L-glufosinate of Form B.
Further complicating matters is that another publication, WO2020/214631 (WO ‘631, published on 10/22/2020), teaches that Form B is actually a polymorph of L-glufosinate ammonium monohydrate.  See abstract, fig 1-2, and [0013-0014, 0019, and 0042].  WO 2020/214631 corresponds to US co-pending application no. 17/603759, which shares the same assignee and some co-inventors with the instant application.  Paragraph [0019] of WO ‘631 (cited by the Applicant in the response filed 4/28/2022 to traverse the species restriction requirement) even appears to admit that the instantly claimed crystals of Form A and Form B were misidentified at the time of the effective filing date of the instant invention: 

    PNG
    media_image10.png
    62
    709
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    282
    717
    media_image11.png
    Greyscale

	Therefore, the identity of Form A of claim 62 is also called into question as the disclosure as filed does not teach or suggest that the ammonium L-glufosinate Form A is a monohydrate.  Also see p. 58, lines 12-16 and p. 61, line 21-p. 62, line 14 of the specification as filed.  The specification as filed is silent regarding any of the claimed Forms existing as hydrates. Therefore, it is not clear to the skilled artisan that the disclosure as filed provides sufficient support that the Applicant was in possession of the claimed inventions of Form A and Form B of L-glufosinate at the effective filing date of the claimed invention. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 62 and 67-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 62 and 67-70 are rejected because the identity of Form A and Form B of L-glufosinate is not clear.  Regarding From B, in the preliminary amendment filed on 1/17/2020 (the filing date of the instant invention), original claims 1-46 were canceled and replaced by new claims 47-80.  Form B was first described in original claims 30-33 (shown in their entirety in the “Election/Restrictions” section above) as “L-Glufosinate Form B”.  There was no mention of Form B being a polymorph of ammonium L-glufosinate in claims 30-33.  Further, the specification as filed only refers to Form B as anhydrous crystalline form the of the L-glufosinate zwitterion.  See p. 58, lines 12-16 and p. 62, lines 15-31 (shown in their entirety in the “Election/Restrictions” section above).  
Further complicating matters is that another publication, WO2020/214631 (WO ‘631, published on 10/22/2020), teaches that Form B is actually a polymorph of L-glufosinate ammonium monohydrate.  See abstract, fig 1-2, and [0013-0014, 0019, and 0042].  WO 2020/214631 corresponds to US co-pending application no. 17/603759, which shares the same assignee and some co-inventors with the instant application.  Paragraph [0019] of WO ‘631 (cited by the Applicant in the response filed 4/28/2022 to traverse the species restriction requirement and shown in its entirety in the 35 USC 112(a) section above) even appears to admit that the instantly claimed crystals of Form A and Form B were misidentified at the time of the effective filing date of the instant invention.
	Therefore, the identity of Form A of claim 62 is also called into question as the disclosure as filed does not teach or suggest that the ammonium L-glufosinate Form A is a monohydrate.  Also see p. 58, lines 12-16 and p. 61, line 21-p. 62, line 14 of the specification as filed.  The specification as filed is silent regarding any of the claimed Forms existing as hydrates.  Therefore, it is unclear what type of L-glufosinate polymorph Form A and Form B correspond to.  
Claim 70 is additionally rejected for being indefinite because the term substantially in accordance with” is a relative term which renders the claim indefinite. The term “substantially in accordance with” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The indefinite relative term modifies Figure 3.  It is not at all clear to the skilled artisan how much variation to the XRPD pattern of Figure 3 would be allowed for another XRPD pattern to be “substantially in accordance with” that of Figure 3.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 62 and 67-70 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of copending Application No. 17/603759 (‘759, reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the method of claims 1 and 34 of ‘759 requires the production of claimed Form B.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Interpretation
In the interests of compact prosecution, as the identity of the claimed Form B is uncertain, any art which teaches either an ammonium form of L-glufosinate or a free zwitterionic form of L-glufosinate having the claimed XRPD peaks will be considered to be equally applicable until the matter is resolved.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 62 and 67-70 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2014/0309453 (‘453, published on 10/16/2014).
‘453 is directed toward a method for producing glufosinate P free acid.  See whole document.  Regarding claims 62 and 67, ‘453 teaches two crystalline forms of L- glufosinate P [0003] free acid.  The first is a hydrate as described by the XRPD pattern of Figure 1 and the peaks in Table 1 in [0055] and the second is an anhydrous form as described by the XRPD pattern of Figure 3 and the peaks in Table 2 in [0056].  The XRPD patterns in Fig. 1 and 3 were determined on a diffractometer using Cu-K radiation.  See [0066-0070]. Both forms anticipate claimed Form B when the error of margin of ±0.2° is taken into account.  See comparison in Table below and MPEP 2131.02.



Form B
Table 1 of ‘453
Table 2 of ‘453
16.5±0.2°

16.1±0.2°
17.4±0.2°
17.1±0.2°

19.6±0.2°

19.3 or 19.5±0.2°
21.8±0.2°
22.2±0.2°
21.8±0.2°
22.9±0.2°
23.1±0.2°

26.1 or 26.3 or 26.4±0.2° 
26.0±0.2°



Regarding claims 68-70, see Figures 1 and 3 of ‘453, which show a number of additional peaks other than those reported in the Tables.  In addition to the four peaks recited in the above Table, Figure 1 of ‘453 also appears to teach peaks falling within the claimed range of the following peaks: 16.5, 18.1, 19.6, 23.6, 24.0, 25.5, all three of the peaks at 26.1, 26.3, and 26.4, 29.2, 34.3, 35.2, and 37.4.  In addition to the three peaks recited in the above Table, Figure 3 of ‘453 also appears to teach peaks falling within the claimed range of the following peaks: 16.5, 18.1, 20.0, 23.6, 24.0, 25.5, all three of the peaks at 26.1, 26.3, and 26.4, 29.2, 34.3, 35.2, and 37.4.  Also see [0083-0086].  Therefore, both forms disclosed in ‘453 appear to possess XRPD patterns having peaks that fall within the claimed ranges.  Additionally, both Figures 1 and 3 of XRPD appear to be substantially similar to that of claimed Figure 3. See MPEP 2131.  

Claim(s) 62 and 67-70 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US5767309 (‘309, published on 6/16/1998).
‘309 is directed toward processes for preparing [L]- or [D]-homoalanin-4-yl-(methyl)phosphinic acid (L or D-glufosinate) and salts thereof by racemate resolution. See whole document.  Regarding clams 62 and 67-70, ‘309 teaches examples wherein crystalline ammonium [L]-homoalanin-4-yl(methyl)phosphinate (ammonium L-glufosinate) is obtained by crystallization from methanol.  See examples 1 and 2 in col. 7 and 8.
Page 62 of the specification as filed teaches that Form B is prepared from several slurries typically involving organic-water mixtures at higher water activities.  Only one specific set of conditions is taught wherein L-glufosinate ammonium in IPA/water is slurried to form a gel and the gel is reslurried at room temperature in acetone to produce Form B. No ratios between the organic solvents and water are provided.  The specification as filed further teaches that Form B is anhydrous and that it can also be obtained by subjecting ammonium Form A or ammonium Form C to treatment with a desiccant.  See p. 58, lines 12-16; p. 61, line 27-p. 62, line 8; and p. 63, lines 7-12.
Therefore, though ‘309 does not provide XRPD data for the crystalline ammonium L-glufosinate salts prepared, as the specification as filed appears to teach that Form B is anhydrous and the claims recite that Form B is an ammonium salt, then it appears as if the crystalline ammonium L-glufosinate produced in the examples of ‘309 anticipates the claimed polymorph as it is produced under anhydrous conditions by recrystallization from an organic solvent.  However, it is impossible for the Office to subject the crystals produced in ‘309 to XRPD, as the Office does not possess samples or a laboratory.  Also see MPEP 2112 and MPEP 2113.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 62 and 67-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0309453 (‘453, published on 10/16/2014).
Applicant Claims

    PNG
    media_image12.png
    261
    980
    media_image12.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
‘453 is directed toward a method for producing glufosinate P free acid.  See whole document.  Regarding claims 62 and 67, ‘453 teaches two crystalline forms of L- glufosinate P [0003] free acid.  The first is a hydrate as described by the XRPD pattern of Figure 1 and the peaks in Table 1 in [0055] and the second is an anhydrous form as described by the XRPD pattern of Figure 3 and the peaks in Table 2 in [0056].  The XRPD patterns in Fig. 1 and 3 were determined on a diffractometer using Cu-K radiation.  See [0066-0070]. Both forms anticipate claimed Form B when the error of margin of ±0.2° is taken into account.  See comparison in Table below and MPEP 2131.02.
Form B
Table 1 of ‘453
Table 2 of ‘453
16.5±0.2°

16.1±0.2°
17.4±0.2°
17.1±0.2°

19.6±0.2°

19.3 or 19.5±0.2°
21.8±0.2°
22.2±0.2°
21.8±0.2°
22.9±0.2°
23.1±0.2°

26.1 or 26.3 or 26.4±0.2° 
26.0±0.2°



Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
Regarding claims 68-70, ‘453 does not explicitly recite that the forms described by Figures 1 and 3 contain the claimed peaks and/or substantially the same pattern as claimed figure 3.  However, Figures 1 and 3 of ‘453, which show a number of additional peaks other than those reported in the Tables.  In addition to the four peaks recited in the above Table, Figure 1 of ‘453 also appears to teach peaks falling within the claimed range of the following peaks: 16.5, 18.1, 19.6, 23.6, 24.0, 25.5, all three of the peaks at 26.1, 26.3, and 26.4, 29.2, 34.3, 35.2, and 37.4.  In addition to the three peaks recited in the above Table, Figure 3 of ‘453 also appears to teach peaks falling within the claimed range of the following peaks: 16.5, 18.1, 20.0, 23.6, 24.0, 25.5, all three of the peaks at 26.1, 26.3, and 26.4, 29.2, 34.3, 35.2, and 37.4.  Therefore, both forms disclosed in ‘453 appear to possess XRPD patterns having peaks that fall within the claimed ranges.  Additionally, both Figures 1 and 3 of XRPD appear to be substantially similar to that of claimed Figure 3. 
Further, p. 62 of the specification as filed teaches that form B is prepared from several slurries typically involving organic-water mixtures at higher water activities.  Only one specific set of conditions is taught wherein L-glufosinate ammonium in IPA/water is slurried to form a gel and the gel is reslurried at room temperature in acetone to produce Form B. The examples of ‘453 teach that the L-glufosinate forms are obtained by neutralizing the hydrochloride salt of L-glufosinate in an aqueous solution with sodium hydroxide, and then crystallizing the free acid from a mixture of water and methanol, wherein the methanol can be present during the neutralization or added afterward.  See [0076-0097].  ‘453 further teaches that isopropyl alcohol (IPA) may also be substituted for methanol. See [0041].  Therefore, the method of preparing the polymorphs of ‘453 appears to overlap with that claimed.  
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the claimed polymorphs with a reasonable expectation of success based on the teachings of ‘453 before the effective filing date of the claimed invention.  If the polymorph crystals taught by Figures 1 and 3 of ‘453 do not anticipate those claimed, which is impossible for the Office to determine without a laboratory and the samples of the products produced in ‘453, then the method used to prepare the claimed polymorphs appears to encompass the crystallization methods taught by ‘453.  Therefore, ‘453 would lead the skilled artisan to the claimed polymorphs because ‘453 utilizes substantially the same crystallization method as that claimed and should produce substantially the same product.    Also see MPEP 2112 and MPEP 2113.

Claims 62 and 67-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over US5767309 (‘309, published on 6/16/1998).
Applicant Claims

    PNG
    media_image12.png
    261
    980
    media_image12.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
‘309 is directed toward processes for preparing [L]- or [D]-homoalanin-4-yl-(methyl)phosphinic acid (L or D-glufosinate) and salts thereof by racemate resolution. See whole document.  Regarding clams 62 and 67-70, ‘309 teaches examples wherein crystalline ammonium [L]-homoalanin-4-yl(methyl)phosphinate (ammonium L-glufosinate) is obtained by crystallization from methanol.  See examples 1 and 2 in col. 7 and 8.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
‘309 does not explicitly teach that the claimed ammonium L-glufosinate crystals possess the claimed XRPD pattern and peaks.  Page 62 of the specification as filed teaches that Form B is prepared from several slurries typically involving organic-water mixtures at higher water activities. Only one specific set of conditions is taught wherein L-glufosinate ammonium in IPA/water is slurried to form a gel and the gel is reslurried at room temperature in acetone to produce Form B. No ratios between the organic solvents and water are provided.  The specification as filed further teaches that Form B is anhydrous and that it can also be obtained by subjecting ammonium Form A or ammonium Form C to treatment with a desiccant.  See p. 58, lines 12-16; p. 61, line 27-p. 62, line 8; and p. 63, lines 7-12.
Therefore, though ‘309 does not provide XRPD data for the crystalline ammonium L-glufosinate salts prepared, as the specification as filed appears to teach that Form B is anhydrous and the claims recite that Form B is an ammonium salt, then it appears as if the crystalline ammonium L-glufosinate produced in the examples of ‘309 could anticipate the claimed polymorph as it is produced under anhydrous conditions by recrystallization from an organic solvent.  However, it is impossible for the Office to subject the crystals produced in ‘309 to XRPD, as the Office does not possess samples or a laboratory.  Also see MPEP 2112 and MPEP 2113.
However, even if the crystals of ‘309 do not anticipate those claimed, ‘309 further teaches that the crystals of ammonium L-glufosinate can be obtained by recrystallization from a mixture of an organic solvent and water.  See col. 3, lines 34-50 and col. 6, lines 1-10.  This is the same method used to prepare Form B in the specification as filed.  
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the claimed polymorphs with a reasonable expectation of success based on the teachings of ‘309 before the effective filing date of the claimed invention.  If the polymorph crystals taught by examples 1 and 2 do not anticipate those claimed, which is impossible for the Office to determine without a laboratory and samples of the products of ‘309, then the more general method taught by ‘309 for preparing said polymorphs appears to overlap with that claimed.  Therefore, ‘309 would lead the skilled artisan to the claimed polymorphs because ‘309 utilizes substantially the same crystallization method as that claimed and should produce substantially the same product.    Also see MPEP 2112 and MPEP 2113.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622